The opinion of the court was delivered by
Nicholls, C. J.
The defendant had the unquestionable right to avail himself of the plea of res judicata as the successor of the parties to the original suit; he is to be considered as being a party to said suit. Delabigarre vs. Second Municipality of New Orleans, 3 An. 230.
In the present suit, the plaintiff bases her title to the property on the judgment in her favor in her suit for separation of property. In that suit the validity of her claim depended upon the existence of her legal mortgage and claim against her husband. In her suit against Gilbert M. Richardson et als., which was removed to the Federal Court, the issues are identical as in the present one.
The plaintiff is the same; there is the same defendant as the successor of the party defendant; the matter in dispute or the thing claimed is the same, a part of the plantation, the title to which was at issue in that suit, and the cause of action is identical, the title to the property resting upon the judgment of Mrs. Fleitas against her husband, rendered by the District Court of St. Bernard-parish. The court which rendered the decree in the suit of Mrs. Fleitas vs. Richardson et als. was one of competent jurisdiction. There is every essential present to warrant the sustaining of the plea of res judicata.
With great earnestness, the plaintiff’s counsel contends that the *236plea of res judicata can not be sustained, because the United States Oourt had no jurisdiction to annul or pass upon the judgment rendered by the District Court of St. Bernard parish. But it must be understood that Mrs. Fleitas went into the District Oourt in a petitory action, and her title to the property was based upon a decree under which she purchased the property in controversy. The sole issue, in fact, tendered by her was the validity of that judgment. The defendant had no other course to pursue than to attack it, and preserve both possession and title to the property. The fact that this judgment was, on removal to the United States Oourt, subject to be attacked, was no bar to the removal of the cause and a divestiture of Federal jurisdiction. In the suit she openedtheinvestigationastothe validity of the judgment, as she distinctly averred that her claim against her husband and her legal mortgage had not been destroyed by her husband’s discharge in bankruptcy. Whether it had been placed on the schedule or not, makes no difference in this controversy. The validity of the claim was tendered as an important and vital issue in her suit, and the decree of the United States Oourt was that it had no existence after the husband’s discharge. In her petition urging the validity of the claim, no reference was made to its absence from the schedule surrendered by the husband in bankruptcy. After a final judgment has been rendered on issues tendered by the parties, it is too late in subsequent litigation to supply omissions of evidence and-pleas which should have been urged in the first instance.
When the case was transferred to the United States Oourt it accepted it as it stood on the docket of the court from which it was transferred, and it had jurisdiction to pass upon all the issues raised in the pleadings. The District Oourt of St. Bernard undoubtedly had the right to pass upon the validity of the judgment upon which the plaintiff rested her title, and the Federal Court had the same jurisdiction. Consolidated Wyoming Gold Mining Company vs. Champion Mining Company, 62 Fed. Rep. 945.
The State court having previously passed upon the same issues will not divest the jurisdiction of the Federal Court. State of South Carolina vs. Port Royal & A. Railway Company, 56 Fed. Rep. 333.
The mortgage of Gilbert M. Richardson stipulated the pact de non alienando. It was not required therefore that Mrs. Fleitas should have been made a party to the executory proceedings against her . husband. Succession of Adam Thomson, 42 An. 118.
*237It is therefore ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, and it is now ordered that plaintiff’s suit be dismissed. It is further ordered amd decreed that there be judgment in favor of the defendant, quieting his possession to the property in controversy, and that there be erased and canceled from the books of the office of the clerk and ex-officio Recorder of Mortgages, the sheriff’s deed to plaintiff of the two plantations referred to herein, so far as they affect defendant’s title, plaintiff to pay all costs.